department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s div i s i o n contact person telephone number identification_number employer_identification_number number release date date date no third party contact legend t- w- x- y- z- dear ------------------ we have considered your ruling_request regarding the tax consequences associated with the corporate_reorganization described below w is recognized as exempt under sec_501 of the code and classified as an organization described in sec_509 of the code w operates as a parent_corporation to x and y as well as other health care entities w was established to carry out the purposes of x which operates an acute care hospital and other ancillary health care services for the benefit of the general_public x is recognized as exempt under sec_501 of the code and classified as an organization described in sec_509 b a iii of the code x operates multi- specialty general and surgical hospital and a general acute care hospital y is a subsidiary of w that operates t hospital y is recognized as exempt under sec_501 and classified as an organization described in sec_509 b a iii of the code t hospital is a specialty hospital in long-term care services and it offers pain management outpatient surgery services ophthalmology and podiatry services as the number of hospitals operated by w entities has increased w sought greater efficiency and consistency among its subsidiaries and their respective hospitals and health care services w hired consultants to undertake a study of the corporate and management structure of the various corporations and health care facilities associated with w and to recommend a governance and management structure that best serves and promotes the health needs of the community the consultants recommended retaining x and y to operate the various hospital and ancillary health systems the consultants recommend centralization of the planning aspect and the implementation of certain administrative function by w as opposed to redundant and duplicative performances of these functions by x and y thus w would have greater planning and administrative control_over the hospitals the functions that would be planned and implemented by w include compliance internal audit decisions support finance the foundation government relations human resources legal services managed care patient financial services policy development public relations marketing real_estate management revenue management and strategic planning under the restructure w would be responsible for the planning of clinical functions and non- clinical support functions however the implementation of clinical operations and support functions would be the responsibility of x and y for example the medical staff functions remain under the control of x and y while each hospital’s medical staff operates independently of each other the medical staffs are unified by similar bylaws rules and regulations approved by the respective subsidiary corporation’s board_of directors with respect to w additionally x and y credentials its own physicians w is still governed by a community board_of directors the chiefs of staff of each of the hospitals operated by w’s subsidiaries will hold ex officio positions on the board with full voting privileges however no more than of the board may be comprised of practicing physicians directors of w receive no compensation w’s primary functions after the restructure are to determine the objectives and major policies of w x and y and related entities with relation to community needs w will continue to review the responsibilities programs physical resources and funds and allocate such resources and personnel to the various subsidiaries of w based upon health care needs of the public and resources available provide overall strategic direction and strategic planning for w x and y and related entities w is responsible for studying the health care needs of the community served by its subsidiaries reviewing and analyzing public health statistics and determining whether community needs are being met w reviews the existence of additional services resulting from technological and medical advances and evaluates whether the community needs these services and what is the most efficient way to offer these services establish and operate special activities where patients or customer needs dictate and or where a centralized services will be more cost effective and pro-competitive facilitate capital development and long range financial planning and approve the annual budget of x y and related entities expand existing or assume new managerial and operational activities with respect to the affiliated corporate entities as sound business practices may dictate w continually evaluates its role with respect to the management and daily operational activities of the affiliated corporate entities in circumstances where business practice dictates as may be evidenced by demographic shifts technological advances and other factors w may assume a more direct role in the management and operations of the various subsidiaries including for example appointing the chief executive and operating officers within w and importing employed personnel at the subsidiary level to implement w’s goals and strategies pursuant to the restructuring x and y have virtually identical bylaws according to their bylaws x and y need to obtain approval from w before taking such action as selling mortgaging encumbering or disposing of all or substantially_all of its assets in addition w must approval the assignment or subleasing of property of x and y w must also approve any plan of merger consolidation dissolution or liquidation as well as any amendment of x and y’s articles of incorporation or bylaws x and y are both governed by a board_of directors that includes as ex-officio members the chiefs of staff that are part of x and y x and y’s bylaws provide that w shall approve each organization’s board_of directors a for-profit corporation was formed to hold and manage various real_estate ventures of w while the for-profit corporation is a wholly owned subsidiary of w the activities of the for-profit corporation are not substantially related to the exempt purposes of w thus the for-profit corporation will be operated separately from w and w’s other subsidiary corporations maintaining all corporate formalities through its own policies procedures and daily operations while w will initially provide capitalization to the for-profit corporation to carry out its activities any funds and assets of the for-profit corporation will not be combined and commingled with funds or assets of w’s other subsidiaries likewise the for-profit corporation will pay for all administrative services provide by w x and y the for-profit’s governing board is appointed by w as the sole shareholder however the majority of the board is not comprised of persons who are current officers or directors of w the for-profit corporation has the authority and discretion to conduct its day-to-day business pursuant to the judgment of its governing board and its officers you are requesting the following rulings the transactions described above will not adversely affect the sec_501 status of w x and y the transactions described above will not result in w x and y being treated as a private_foundation under sec_509 and the such organizations will continue to be treated as publicly supported charities and other than private_foundation sec_3 contributions to w x and y will be deductible to the donor under sec_170 or of the code subject_to the percentage limitation specified therein the net_revenues of w x and y may be directly contributed to or loaned to the other exempt_organizations in the structure without giving rise to unrelated_business_taxable_income under sec_511 through of the code the operation and organization of the for-profit corporation ownership of the capital stock of the corporation by the system and the receipt of dividends on such stock by w will not affect the tax-exempt status of the w x and y under sec_501 of the code and will not give rise to unrelated_business_taxable_income under sec_511 through of the code sec_501 of the code provides in part for the exemption from federal income revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 1969_2_cb_117 may qualify for recognition of exemption under sec_501 of the code this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public assistance to organizations exempt under sec_501 of the code may qualify for exemption under sec_501 revrul_67_149 1967_1_cb_131 holds that an organization providing only financial revrul_69_463 1969_2_cb_131 holds that the leasing of its adjacent office building and the furnishing of certain office services by an exempt hospital to a hospital based medical group is not unrelated_trade_or_business income under sec_513 of the code where the medical group performs important health services for the hospital accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital the organization conducted an activity that the hospital could perform itself revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to sec_509 of the code generally excludes from the definition of private sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii foundation an organization that normally receives more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 and normally receives not more than one-third of its support in each taxable_year from the sum of i gross_investment_income and ii the excess of the amount of the unrelated_business_taxable_income over the amount of the tax imposed by sec_511 of the code sec_509 of the code generally excludes from the definition of private_foundation an organizations which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations classified under sec_509 or a b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or a and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more sec_509 or a organizations organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_511 of the code imposes a tax on the unrelated_business_taxable_income of sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption sec_1_513-1 a of the regulations defines unrelated_business_taxable_income to mean gross_income from any unrelated_trade_or_business regularly carried on sec_1 b states that the phrase trade_or_business includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code finally sec_1_513-1 explains that regularly carried on has reference to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to sec_1_513-1 of the regulations provides that a trade_or_business is related to w has been previously recognized as a supporting_organization after the sec_514 of the code provides for the taxation under sec_512 of the code of purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes income from debt-financed_property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable purposes constituting the basis for its exemption under sec_501 after the reorganization occurs w will assume the managing and performing functions that x and y individually performed see revrul_78_41 1978_1_cb_148 therefore w will continue to qualify for exemption as an organization described in sec_501 because the assumption of these functions further the exempt purposes of x and y the exempt status of x and y will not change because both organizations will continue to carry on its charitable activities and exempt purposes of providing hospital care and promoting health within the meaning of sec_501 reorganization it will continue to meet the organizational and operational requirements for classification as supporting_organization under sec_509 furthermore the transferring of administrative services to w will not change the functions of x and y as health care providers as described in sec_509 b a iii of the code the deductibility of contributions to donors to w x and y under sec_170 of the code will not be affected by the restructuring since w x and y remain exempt from federal_income_tax under sec_501 of the code accomplishing their exempt purposes will not give rise to the receipt of unrelated_business_income under sec_511 through of the code you have stated that the for-profit corporation is expected to operate certain activities that would be taxable in nature its after-tax profits will be accumulated for future use in its activities or will be distributed as a dividend to w its sole owner since sec_512 excludes dividends from the computation of unrelated_business_taxable_income such distributions to w will not result in recognition of unrelated_business_taxable_income all corporate formalities through its own policies procedures and daily operations w will appoint all directors of the for-profit corporation and be its sole shareholder however w will not control the day-to-day operations of the for-profit corporation this authority does not make the for-profit corporation an arm agent or integral part of w not of w x or y a majority of the for-profit corporation’s board consists of persons who are not currently an officer or director of w x or y therefore the ownership of the stock by w will not jeopardize its exempt status or adversely affect the exempt status of w x and y and will not the for-profit corporation will be operated separately from w x and y and it will maintain employees of the for-profit corporation will be employees of the for-profit corporation and the contribution and loaning of funds between w x and y for the purpose of give rise to unrelated_business_taxable_income under sec_511 through of the code accordingly we rule as follows the transactions described above will not adversely affect the sec_501 tax- exempt status of w x and y the transactions described above will not result in w x and y being treated as a private_foundation under sec_509 and the such organizations will continue to be treated as publicly supported charities and other than private_foundation sec_3 contributions to w x and y will be deductible to the donor under sec_170 or of the code subject_to the percentage limitation specified therein the net_revenues of w x and y may be directly contributed to or loaned to the other exempt_organizations in the structure without giving rise to unrelated_business_taxable_income under sec_511 through of the code the operation and organization of the for-profit corporation ownership of the capital stock of the corporation by the system and the receipt of dividends on such stock by w will not affect the tax-exempt status of the w x and y under sec_501 of the code and will not give rise to unrelated_business_taxable_income under sec_511 through of the code this ruling will be made available for public inspection under sec_6110 of the code if you have any questions about this ruling please contact the person whose name and this ruling is directed only to the organization that requested it sec_6110 of the after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that it may not be used or cited by others as precedent telephone number are shown in the heading of this letter enclosure notice steven b grodnitzky acting manager exempt_organizations technical group sincerely
